Atkinson, Presiding Justice.
(After stating the foregoing facts.) This is a controversy between parents over the custody of their minor children. The paternal grandparents, who were not parties to the proceeding, but who appeared and testified at the custody hearing, were awarded the custody of the children, to which -ruling the mother excepted.
The first question to be determined is, whether or not under the provisions of the Code, § 74-108 (2), the mother lost paren*652tal control by consenting .to. the adoption of the .children by a third person'.' The evidence !on the issue as to whether the mother had relinquished parental control of the children, though conflicting, was sufficient'to authorize a finding that she voluntarily consented in writing to the adoption of the children by their patfernal grandparents. • Hence, the primary consideration in awarding custody would be the welfare and happiness of the children, the'determination of which rests in the sound discretion of the trial judge. Moody v. Pike, 200 Ga. 243 (2) (36 S. E. 2d, 752).
The uncontradicted evidence shows that the children have spent practically their entire lives with their paternal grandparents, who have treated them as if they were their own children and have .provided a good home for them. Also, that for approximately ■ two 'years prior to the filing of the last suit for divorce the 'children. have been well cared for in the home of their paternal grandparents, and in surroundings thoroughly conducive to their welfare and happiness. The father and the mother remarried after the adoption papers were signed, and lived in the home of the paternal grandparents for about six months, but there is 'no evidence that the custody of the children was returned to the parents. On the contrary, the mother testified that on both occasions when she was living with the paternal grandparents they had control over her children and her husband.
Accordingly, the award of the children to their paternal grandparents until the further order of the court was not an abuse of discretion, and the judgment of the trial court will not be disturbed. Morris v. Grant, 196 Ga. 692 (27 S. E. 2d, 295); Cons v. Wipert, 207 Ga. 621 (63 S. E. 2d, 370).

Judgment affirmed.


All the Justices concur.